          Case 1:19-cr-10080-NMG Document 886 Filed 02/27/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                     No. 1:19-CR-10080-NMG

 DAVID SIDOO et al.,

                   Defendants


              SUPPLEMENTAL MEMORANDUM IN SUPPORT OF DKT. 681
                            OR ALTERNATIVELY
                   EMERGENCY MOTION FOR PRODUCTION OF
                   EXCULPATORY CONSENSUAL RECORDINGS

         On December 9, 2019, Defendants filed a Motion requesting “all non-minimized

interceptions resulting from the execution of the four Title III Orders . . . as well as any and all

consensual recordings and text messages that were initiated or received by Rick Singer after he

commenced his cooperation in September 2018.” Dkt. 681. In light of the recent government

disclosure, Gamal Abdelaziz submits this Supplemental Memorandum in support of Dkt. 681, or

in the alternative, requests emergency relief in the form of a Court order requiring the

government to immediately disclose consensual recordings of Mr. Singer’s communications with

federal agents. In particular, Mr. Abdelaziz requests the audio of the October 2, 2018 phone call

between Mr. Singer and federal agents in which the agents counseled Mr. Singer to “tell a fib”

and “bend the truth.”

         A.     The Abdelaziz Letter and the Government’s Disclosure

         On February 19, 2020, undersigned counsel sent a discovery letter (attached hereto as

Exhibit 1) regarding the unproduced extraction of Rick Singer’s cellphone. The letter expressed




                                                  1
          Case 1:19-cr-10080-NMG Document 886 Filed 02/27/20 Page 2 of 5



serious concerns that: (1) the government had not produced an extraction of Mr. Singer’s phone

containing all Brady and other evidence required to be produced by the Federal Rules of

Criminal Procedure;1 (2) the limited extraction the government produced showed additional acts

of obstruction of justice and destruction of evidence by Mr. Singer (both before and after he

became a government cooperator) which the government had not disclosed; and (3) while Mr.

Singer was a cooperating witness (and de facto government agent), the government became

aware that Mr. Singer destroyed evidence, knew that such evidence was exculpatory (or at the

very least subject to disclosure under Jencks), but took no steps to recover the destroyed

evidence. The government has not yet responded to the letter.

        After receiving notice that the extractions of Mr. Singer’s phone would soon become the

focus of litigation before this Court, yesterday the government provided an extraction of the

“notes” from Mr. Singer’s cellphone. By the government’s own admission, the prosecution team

was in possession of the “notes” since October 5, 2018 but did not disclose them to defense

counsel until yesterday. See Feb. 26, 2020 Letter to Counsel (attached hereto as Exhibit 2). In

the October 2, 2018 notes entry, Mr. Singer wrote:

        Loud and abrasive call with agents. They continue to ask me to tell a fib and not
        restate what I told my clients as to where there money was going -to the program
        not the coach and that it was a donation and they want it to be a payment. I asked
        for a script if they want me to ask questions and retrieve responses that are not
        accurate to the way I should be asking the questions. Essentially they are asking me
        to bend the truth which is what they asked me not to do when working with the
        agents and Eric Rosen. Liz raised her voice to me like she did in the hotel room
        about agreeing with her that everyone Bribed the schools. (emphasis added).

        The government’s explanation for why it waited a year to disclose clearly exculpatory

evidence is that it assumed the notes were “privileged,” but that “this week” Mr. Singer’s


1
 Underscoring the incompleteness of the government’s production of the phone extraction, in the recently produced
notes, Mr. Singer states that he received a text message from Donna Heinel on October 5, 2018. However, the
government’s productions do not contain a text message from Donna Heinel on October 5, 2018.



                                                        2
          Case 1:19-cr-10080-NMG Document 886 Filed 02/27/20 Page 3 of 5



counsel agreed to waive privilege. As an initial matter, even if the government subjectively

believed that the notes were privileged, there is no indication that Mr. Singer ever asserted the

privilege, which is required to avoid waiver. Further, as demonstrated by the government’s

previous productions, on multiple occasions Mr. Singer provided affirmative, written consent for

the FBI to search and review all information contained on his cellphone, thereby waiving any

privilege that might have existed.2

        B.       Relevance of Consensual Recordings

        As indicated by Mr. Singer’s consent form and a letter to AT&T (attached hereto as

Exhibit 3), the government did not use a typical recording device to monitor Mr. Singer’s calls

once he became a cooperator. Instead, the government used—essentially—a “consensual

wiretap.” In other words, the same technology was used to monitor Mr. Singer’s cellphone as

would have been used in a Title III wiretap. The only difference is that there was not an agent

monitoring (and minimizing) Mr. Singer’s calls in real time. Instead, all of Mr. Singer’s calls

were likely recorded. This is corroborated by the government’s statements in one of its filings

that “of the approximately 52 hours of consensual recordings deemed non-pertinent, over 30

hours are calls between Singer and members of his family or women he dated.” See Dkt. 734

(emphasis added). Of course, if Mr. Singer were to call a federal agent from his cellphone, those

calls would also be recorded. And if those calls contained Brady material, the Constitution

requires that they be disclosed to defendants. To date, the government has provided linesheets of

the Title III recordings, but has not provided linesheets of the consensual recordings.




2
 The government’s explanation for the timing of its disclosure is suspect. The government made it seem as if Mr.
Singer’s lawyer somehow happened to have decided to waive privilege “this week,” just in time for the hearing
before Judge Gorton. The government does not disclose when it first asked Mr. Singer’s lawyer to waive the
privilege nor does it explain why Mr. Singer’s lawyer controls the privilege—which also does not make sense.



                                                        3
             Case 1:19-cr-10080-NMG Document 886 Filed 02/27/20 Page 4 of 5



           In this case, the prosecutors were on notice as of October 28, 2018 (when they admit they

first reviewed the supposedly privileged “notes”) that, in Mr. Singer’s view, there was a “loud

and abrasive call” on October 2, 2018 in which a federal agent told him to lie to Defendants and

“bend the truth” about his scheme. Clearly, recordings of calls between Mr. Singer and federal

agents are not privileged. The prosecutors were therefore obligated to immediately review the

recording of the October 2, 2018 call and disclose it to Defendants. But it is unclear if the

prosecutors ever reviewed the recording, and they never disclosed it, even while they made a

separate determination of whether Mr. Singer’s notes were or were not privileged. The

prosecution’s failure to review the audio and disclose it to defendants—which could not possibly

have been related to any privilege concerns—is a grave violation of Defendants’ constitutional

rights.

           Mr. Abdelaziz requests that the Court consider the newly discovered evidence, which

demonstrates why all the non-disclosed consensual calls should be produced, in rendering a

decision on Dkt. 681.3 That Mr. Singer asserted to federal agents that parents believed and/or

were told they were making donations to USC and that he was directed to substitute “bribes” for

“donations” is highly exculpatory.

           Alternatively, for the reasons stated above, Mr. Abdelaziz respectfully requests that the

Court order the government, by March 5, 2020, to: (1) produce all recordings of Mr. Singer’s

calls with government agents, including the October 2, 2018 call; (2) state whether or not any

recordings of Mr. Singer’s calls with government agents have been destroyed; (3) if so, identify

the date and the reason for the destruction; (4) state whether or not Mr. Singer had a “burner”

phone which he used to speak with federal agents and provide call logs and full extractions of


3
    Mr. Zangrillo, through his counsel Martin Weinberg, joins in this request.



                                                            4
             Case 1:19-cr-10080-NMG Document 886 Filed 02/27/20 Page 5 of 5



that phone. Mr. Abdelaziz further states that emergency relief is necessary because Judge

Gorton has ordered Defendants to file motions to suppress and motions for sanctions by March

13, 2020 and the information requested by Mr. Abdelaziz is necessary to adequately draft such

motions.



Dated: February 27, 2020                                  Respectfully submitted,

                                                          GAMAL ABDELAZIZ

                                                          By his attorneys,

                                                          /s/ Brian T. Kelly
                                                          Brian T. Kelly (BBO No. 549566)
                                                          Joshua C. Sharp (BBO No. 681439)
                                                          NIXON PEABODY LLP
                                                          53 State Street
                                                          Boston, MA 02109
                                                          617-345-1000
                                                          bkelly@nixonpeabody.com
                                                          jsharp@nixonpeabody.com

                                                          Donald J. Campbell (pro hac vice)
                                                          CAMPBELL & WILLIAMS
                                                          700 S 7th Street
                                                          Las Vegas, NV 89101
                                                          702-382-5222
                                                          djc@cwlawlv.com




4825-8993-0668.1
                                               5
